Title: To George Washington from William Livingston, 7 October 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Trenton [N.J.] 7 Ocbr 1779 5 oClock P.M.
        
        I just now received your Excellencys Letter of the 4th respecting the Pilots—For Vandril I have enquired for a week past; but by the best Intelligence I can obtain he is gone on a privateering Voyage. for the others mentioned by your Excellency, with the addition of ⟨Sheror⟩ and ⟨Iscloline⟩, I shall dispatch Expresses early in the Morning.
        With the same Messenger I received your Excellencys requisition for Men & Provisions to co-operate with you & our Ally against the British at New york. The Council had already past a Bill for 4000 men almost exactly upon your Plan. But it meets with great

Obstruction in the Assembly, & they talk of rising this very night. I hope the Contents of your Excellency’s Letter will expel that absurd & ruinous measure from their Imagination. for if they do, there is no power in the State to bring out a single man, the whole Legislature being dissolved on that Event; & the Governor tho’ continuing in office till the Election having no authority to call out the militia, except in the case of an Invasion of this State. I trust however that voluntiers would be procurable to the number your Excellency mentions without any Difficulty. But the Business of the Supplies gives me the greatest Anxiety. your Excellencys Troops at West point are already strenghtened on that Account; the western Army will soon return without Provision⟨s.⟩ the addition of the Militia of different States will require a proportionable augmentation of Supplies; and as for the Count⟨’s⟩ Squadron, we know that Frenchmen eat at least twice as much bread as other people—What I can do, I will do, and never with a better heart, tho’ always I hope with a good one. God Almighty bless & preserve you. With the greatest Esteem I have the Honour to be Dear Sir your Excellencys most obedient & very humble Servt
        
          Wil: Livingston
        
        
          P.S. Your Excellency will be pleased for a fortnight to come, to direct to me at Raritan.
        
      